         Case 1:15-cr-00608-KPF Document 489 Filed 01/28/21 Page 1 of 2




                                                        DIRECT DIAL   212.763.0883
                                                        DIRECT EMAIL shecker@kaplanhecker.com


                                                                                     January 27, 2021

VIA ECF

The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
United States Courthouse
                                                     MEMO ENDORSED
40 Foley Square
New York, New York 10007

       Re: United States v. Angel Otero, No. 15-CR-608 (KPF)

Dear Judge Failla:

       We represent Mr. Otero in the above-captioned proceeding. We write to respectfully
request that the Court grant a modest extension to the briefing schedule in connection with Mr.
Otero’s motion for compassionate release. This is the second request for an extension.

        Since our first request for a one-week extension on January 12, 2021, see ECF No. 487, we
have continued to seek to schedule calls and exchange mail with our client. While we have been
able to speak with Mr. Otero twice since January 12, we experienced a significant delay in
receiving key records from Mr. Otero via U.S. mail, are working to retrieve medical records prior
to Mr. Otero’s incarceration, seeking to contact family members, and potentially consulting a
medical expert. Unfortunately, because of the substantial delays we have experienced conferring
with our client—both over the phone and via U.S. mail—we require additional time to sufficiently
prepare Mr. Otero’s submission.

       Accordingly, Mr. Otero respectfully requests that the Court grant a four-week extension to
prepare his supplemental submission, and a corresponding four weeks for the Government’s
opposition and Mr. Otero’s reply, making the new schedule:

           •   Mr. Otero’s Supplemental Submission: March 5, 2021
           •   The Government’s opposition: March 26, 2021
           •   Mr. Otero’s Reply: April 12, 2021

       The U.S. Attorneys’ office has no objection to this request. Thank you.
         Case 1:15-cr-00608-KPF Document 489 Filed 01/28/21 Page 2 of 2




                                                 Sincerely,



                                                 Sean Hecker, Esq.



Application GRANTED. The parties shall adhere to the deadlines set
forth in the above letter.

Dated:       January 28, 2021             SO ORDERED.
             New York, New York




                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
